Citation Nr: 1043690	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-32-432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to December 
1945.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from an October 2006 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran's current bilateral hearing loss is not shown to have 
been present in service, or for many years thereafter, nor is it 
shown to be the result of any incident therein.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, and it cannot be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The RO's June 2006 letters advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  With respect to the Dingess requirements, 
the RO's June 2006 letter provided the Veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  Accordingly, with this 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's VA medical treatment 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The National Personnel Records Center indicated in June 
2006 that the Veteran's service treatment records were presumed 
destroyed in a 1973 fire and the Surgeon General's Office (SGO) 
records were obtained instead from an alternate records source.  
As such, there is a heightened obligation to explain findings and 
to carefully consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does 
not establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in developing a 
claim, and to explain its decision when the Veteran's medical 
records are not available.  See Ussery v. Brown, 8 Vet. App. 64 
(1995).  Similarly, case law does not lower the legal standard 
for proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its decision 
all the evidence that may be favorable to the Veteran.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  In a June 2006 letter, the RO 
notified the Veteran that her service treatment records could not 
be located and requested the Veteran to complete and return NA 
Form 13055 (Request for Information to Reconstruct Medical Data) 
in order to help locate the missing records if they are 
available, or to reconstruct some the service records data, if 
the records are not available.  The record reflects that the 
Veteran has not returned this form to this date.  The Board 
believes that the heightened duty to assist has been satisfied in 
this case.  Id.  The Veteran was properly notified that her 
service treatment records had been lost and information was 
requested to obtain the missing records from alternate sources.  
However, no additional information was submitted by the Veteran.

Furthermore, the Veteran was provided with multiple VA audiology 
examinations in conjunction with her service connection claim for 
bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  
Pursuant to the Board's April 2010 remand, the VA provided the 
Veteran with a June 2010 VA audiology examination to determine 
the etiology of bilateral hearing loss.  The Board finds that 
this medical examination was adequate, as it was based upon a 
complete review of the Veteran's claims file, consideration of 
the Veteran's lay statements, and clinical examination of the 
Veteran; the VA examiner also provided a written rationale for 
the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  In this regard, the Board also finds that there has 
been substantial compliance with its April 2010 remand as the RO 
provided the Veteran with an adequate VA examination.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  

Finally, the Veteran was provided with a hearing before the Board 
in July 2008.  C.F.R. § 3.103(c)(2) imposes upon the Board a duty 
to suggest to the Veteran the submission of possibly overlooked 
evidence at any Board hearing held, irrespective of any notice 
letter that may have been sent to the appellant pursuant to 38 
U.S.C.A. § 5103(a).  See Bryant v. Shinseki, 23 Vet. App. 488 
(2010) (per curiam).  This duty was met in this case.  As noted 
above, the Veteran's service treatment records are determined to 
be unavailable in this case.  However, during the hearing, the 
Veteran was asked if any post service medical records would be 
available to show hearing loss at a time closer to the Veteran's 
military discharge.  Thus, to the extent possible, the submission 
of any overlooked records was suggested by the Board.  Moreover, 
the Veteran stated at the hearing that she believed there was no 
possibility of obtaining any records of hearing tests conducted 
prior to 1985.  There is no indication in the record that 
additional evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486. 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show.  The Veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(holding that the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).


Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for certain chronic diseases, including sensorineural 
hearing loss, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); but see Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Impaired hearing will be considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

Historically, the Veteran served on active duty in the Army as a 
combat nurse from March 1943 to December 1945 during the World 
War II.  She claims that her currently diagnosed bilateral 
hearing loss resulted from fungal infection of both ears during 
her military service.  The Veteran also contends that her hearing 
loss is attributable to acoustic trauma sustained from exposure 
to combat noise.  Specifically, during her July 2008 hearing 
before the Board, she stated that her military duties as a 
psychiatric nurse required her to be "close enough to the firing 
lines that we could get the patients back from the firing lines 
within a half an hour or 45 minutes.  And we could hear the guns 
very, very plain as they were going off at that distance."

As noted earlier, the Veteran's service treatment records are not 
available in this case.  A single SGO report, dated in May 1944, 
is negative for any complaints, symptoms, or diagnoses of 
bilateral hearing loss.

Throughout the record and at the July 2008 hearing before the 
Board, the Veteran has contended that a physician while she was 
in the military told her that she seemed to be losing a little 
bit of left ear hearing.  She also stated a hearing test was 
performed in 1953 at a VA Medical Center, at which time "a 
gradual loss" was noted and that hearing tests were performed 
periodically while working as a school nurse during the period 
from 1955 to 1985, which revealed a "very slight" "steady" 
hearing loss.  These records are not available in the claims 
file, and the Veteran and her representative stated they believed 
there is no possibility of obtaining these records.

After separation from military service, the first evidence of 
record noting the Veteran's hearing loss is an October 1998 VA 
treatment report.  In the report, the Veteran reported military 
noise exposure, to include gunfire noise, while serving overseas 
as a nurse.  The report noted that the Veteran had worn hearing 
aid since 1986 in the left ear only.  

A March 2002 VA audiology report reflects that the Veteran was 
seen for yearly audiological evaluation.  The Veteran was unsure 
if her hearing sensitivity had changed and she was wearing 
hearing aids.  It was noted that the audiologic evaluation 
revealed mild to severe sensorineural hearing, bilaterally.  Word 
recognition scores were 72 percent in the right ear and 88 
percent in the left ear.  The diagnosis was sensorineural hearing 
loss.

A November 2005 VA audiology report showed that the Veteran was 
seen for problems with her current hearing aids.  The VA 
audiologist noted the Veteran had bilateral sensorineural hearing 
loss, which was mild to moderate at the low frequencies, 
progressing to a severe hearing loss at the high frequencies.  It 
was noted that the tympanogram showed bilateral normal middle ear 
compliance and peak pressure.

In May 2007, the Veteran was afforded a VA audiology examination.  
The VA examiner noted that the claims file was reviewed.  The 
Veteran reported that her main complaint was a fungal ear 
infection, which was treated while she was in the military.  She 
reported the onset of the fungal infection was the beginning of 
1944 and the last infection occurred while she was still in the 
military.  She felt that the hearing loss was due to the fungal 
infection.  She reported the only noise exposure was a couple of 
air raids, but she did not feel her hearing loss was due to this 
noise.  As to post-service noise exposure, the Veteran reported 
continuing to work as a public health nurse for less than a year 
and then working private duty nursing.  Thereafter, she was a VA 
nurse for three years and subsequently worked as a school nurse 
for 25 years prior to her retirement.  

The audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
60
60
LEFT
50
50
65
60
65

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and 72 percent in the left ear.  The 
diagnosis was sensorineural hearing loss, bilaterally.  The 
examiner noted that the Veteran reported the last infection was 
back in the 1940's while in the military and the hearing loss was 
sensorineural.  The examiner opined "it is less likely as not 
that the hearing loss would be due to the fungal infection."  In 
reaching this opinion, the examiner found that the hearing loss 
shown at the examination was not consistent with a fungal 
infection.

A June 2008 VA audiology report noted the Veteran's complaint of 
gradual and progressive decrease in hearing.  As to history of 
hazardous noise exposure, the Veteran reported noisy truck 
driving by her house throughout the day.  The Veteran complained 
that she could not hear well with her hearing aids.  The VA 
audiologist noted audiometrics results showing moderately-severe 
sensorineural hearing loss at the low frequencies, progressing to 
a profound sensorineural hearing loss at the highest frequencies.  
The audiologist stated that low frequency hearing sensitivity 
decreased 10 to 15 decibels, bilaterally, when compared to the 
last evaluation dated in May 2007.  

In June 2009, the Veteran submitted a May 2009 VA testing of the 
Veteran's left ear hearing aid. 

Pursuant to a July 2009 Board remand, a September 2009 VA medical 
opinion was obtained.  The Veteran reported that she was not 
exposed to significant hazardous noise while she was in New 
Guinea.  The examiner opined that 

[I]t is less likely as not that this 
[V]eteran incurred a sensorineural hearing 
loss that is related to her military 
service.  First, a fungal infection would 
not cause a sensorineural hearing loss.  
Second, the May 21, 2007, Compensation and 
Pension examination signed by [B.F.], MD, 
did not detect an active ear disease.  
Third, the [V]eteran stated that while in 
New Guinea she was not exposed to 
significant hazardous noise.  Fourth, the 
air conduction pattern shown in the May 21, 
2007, Audiology Compensation and Pension 
examination was not characteristic of noise 
etiology.

In April 2010, the Board remanded the case again for another VA 
audiology examination finding that the September 2009 VA 
examination was inadequate as the examiner did not address the 
Veteran's lay testimony regarding her military combat noise 
exposure presented at the July 2008 Board hearing.

In compliance with the Board's April 2010 remand, the Veteran was 
afforded another VA audiology examination in June 2010.  The VA 
examining audiologist noted the opinion from prior VA 
examinations that there was no relationship between any previous 
medical history of fungal infection and occurrence of 
sensorineural hearing loss.  The examiner elaborated that "[t]he 
fungal infections tend to produce a different type of hearing 
loss which involve more the mechanical aspects of the ear, and 
less the nerve functioning of the ear."  The VA examiner stated 
that the Veteran's claims folder was carefully reviewed, as well 
as any previous medical history and prior audiometrics.  The 
examiner noted that the Veteran had a hearing test performed in 
1998, which demonstrated a mild to moderate sensorineural hearing 
loss, which was of flat configuration.  The examiner stated 
A flat sensorineural loss showed decreased 
hearing across the audible spectrum and 
was not the configuration of a hearing 
loss from somebody that had been exposed 
to noise for a prolonged period of time.  
While noise exposure does cause a 
sensorineural hearing loss, typically the 
damage is caused in the high frequencies, 
leaving a good residual hearing left in 
the low frequencies.  This [V]eteran's 
hearing loss from 1998 through the present 
time has shown that the low frequencies 
were often just as bad as the high 
frequencies in the amount of nerve damage.

The examiner noted the Veteran's statements of periodic testing 
of her hearing while working as a school nurse from 1955 to 1985 
and was told that she had a little bit of a decrease in hearing.  
The examiner also acknowledged the Veteran's statement that a 
physician while she was serving in the military told her that she 
seemed to be losing a little bit of left ear hearing.

Ultimately, the examiner opined 

[T]his [V]eteran's hearing loss is less 
likely than not related to events that 
occurred in the service.  It has to again 
be emphasized that this [V]eteran's 
configuration and type of hearing loss is 
not consistent with noise exposure, and 
also it should be noted that her hearing 
loss shows a rapid progression between 
1998 to the current time.  There is at 
least a 20 [dB] drop in hearing over a 10 
year period, so it is the suspicion of the 
examining audiologist that the [V]eteran's 
hearing loss probably became noticeable 
within the past 20 years.

The examiner further stated 

[i]n light of the fact that there are no 
written records, and also in light of the 
fact that the type of hearing loss that she 
has does not seem consistent with noise-
induced damage, it is still the opinion of 
the examining audiologist that this 
[V]eteran's hearing loss is less likely 
than not related to any events that 
occurred in the service.

Accordingly, the evidence of record shows a current bilateral 
hearing disability for VA purposes.  38 C.F.R. § 3.385; see 
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding 
that the existence of a current disability is the cornerstone of 
a claim for VA disability compensation).  However, while nearly 
all of the service treatment records are not available in this 
case, the post service treatment records also fail to document 
any complaints of or treatment for hearing loss for more than 50 
years after the Veteran's discharge from the service.  

Nevertheless, the Board has considered the Veteran's lay 
statements that a physician in service told her that she seemed 
to be "losing a little bit of left ear hearing," and that "a 
little bit of a decrease in hearing" was shown on periodic 
hearing tests while she was working as a school nurse from 1955 
to 1985.  While the Veteran is competent to state what she was 
told by medical professionals regarding her hearing in service or 
post-service, these statements are not sufficient evidence to 
establish a bilateral hearing disability for VA purposes as the 
nature and degree of any hearing loss was not provided.  
38 C.F.R. § 3.385.  

As for the Veteran's contentions regarding her in-service 
exposure to gunfire noise while serving near the firing line as a 
psychiatric nurse, the Board finds such statements are competent 
evidence of what she actually observed and was within the realm 
of her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994).  Such statements are also consistent with the 
circumstance of her service and the other evidence of record, 
therefore, are found credible evidence of her noise exposure in 
service.  However, military noise exposure in and of itself does 
not show that the Veteran's current bilateral hearing loss is 
related to such military noise exposure.

In a September 2010 statement, the Veteran contends that at least 
four medical professionals supported her to file a claim for 
service connection for hearing loss, to include Dr. S.M. and an 
audiologist at the Brecksville VA Medical Center.  However, the 
treatment records from these VA audiologists were of record but 
do contain any nexus opinion linking the Veteran's hearing loss 
to her military service.  

To the extent that the Veteran asserts that her current bilateral 
hearing loss is related to her active duty service, as she is a 
nurse, her statements are competent evidence on the etiology of 
her hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board also finds that the Veteran sincerely believes 
this assertion, and therefore finds her statements on the 
etiology of her hearing loss credible.

However, in the end, all of the medical opinions of record 
provided by audiologists who specialize in hearing loss 
addressing the etiology of the Veteran's hearing loss are 
negative for any relationship between current hearing loss and 
her military service, to include the claimed in-service fungal 
infection and military noise exposure.  The May 2007 VA examiner 
concluded "it is less likely as not that the hearing loss would 
be due to the fungal infection," because the hearing loss shown 
at the examination was not a type consistent with a fungal 
infection.  The June 2010 VA examiner shared the same opinion and 
elaborated that "fungal infections tend to produce a different 
type of hearing loss which involve more the mechanical aspects of 
the ear, and less the nerve functioning of the ear."  The June 
2010 VA examiner also opined that the Veteran did not have a 
noise-induced hearing loss.  In support of this opinion, the 
examiner emphasized that the Veteran's configuration and type of 
hearing loss was not consistent with noise exposure and also 
noted that her hearing loss showed a rapid progression between 
1998 to the current time.

The Board accords greater probative weight to the opinions by the 
audiologists, who specialize in hearing disorders, than to the 
Veteran who, although a nurse, specialized in psychiatry.  
Moreover, the audiologists conducted audiological evaluations of 
the Veteran, and provided thorough rationales for their opinions.  
Accordingly, as the weight of the probative medical evidence of 
record reveals that the Veteran's bilateral hearing loss is not 
related to her military service, service connection for bilateral 
hearing loss is not warranted.

In this, and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board may not 
base a decision on its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board has 
considered the benefit of the doubt doctrine when making these 
findings, but the preponderance of the evidence is against the 
Veteran's claim.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


